[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE:  MODIFICATION OF CUSTODY
The court finds that a modification of custody and visitation is warranted in that there has been a substantial change in circumstances since the dissolution of the marriage on December 10, 1990. The child now attends school on a full-time basis and is involved in activities.
The court's intention is to provide more continuity and structure in the child's life without disrupting the visitation lifestyle he now has of overnight visitations with each parent each week.
For the foregoing reasons the following orders shall enter:
1. The parents shall share joint legal and physical custody.
2. The child shall be in the plaintiff mother's care from 6:00 p.m. on Sunday until after school on Thursday and one out of every four weekends from Friday after school; except that in those CT Page 438 months which have five Saturdays and Sundays, the plaintiff shall have the child for two weekends which need not be consecutive.
3. The child shall be in his father's care every Thursday overnight and three out of four weekends, in a four-weekend month, from Friday after school until 6:00 p.m. Sunday.
4. During the summer months the living arrangements shall be reversed. This period is to begin at 6:00 p.m. on the Friday that is or follows the last day of the school year and continues until 6:00 p.m. on the Sunday that precedes the beginning of the new school year.
5. The defendant father is not to drink alcoholic beverages before or during visitation.
6. Both parties are to attend Parenting Education classes pursuant to Public Act 93-319.
Leheny, J.